Title: From George Washington to Sivetau de Lepinay, 10 October 1783
From: Washington, George
To: Lepinay, Sivetau de


                        
                            Sir,
                            Rocky Hill 10th October 1783.
                        
                        A few days since I had the honor to Receive your letter of the 8 Septr inclosing a Packet from Monsr Dr
                            Lamolissiere.
                        You will please, Sir, to accept my thanks for the trouble you have had. and to add to the favor by the
                            inclosed answer to that Gentlemans letter. I am Sir. Your very humble Servant
                        
                            G. Washington
                        
                    